
	
		II
		110th CONGRESS
		1st Session
		S. 650
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Energy Employees Occupational
		  Illness Compensation Program Act of 2000 to provide for certain nuclear weapons
		  program workers to be included in the Special Exposure Cohort under the
		  compensation program established by that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Nevada Test Site Veterans’
			 Compensation Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The contribution of the State of Nevada to
			 the security of the United States throughout the Cold War and since has been
			 unparalleled.
			(2)In 1950, President Harry S Truman
			 designated what would later be called the Nevada Test Site as the country’s
			 nuclear proving grounds and, a month later, the first atmospheric test at the
			 Nevada Test Site was detonated.
			(3)The United States conducted 100
			 above-ground and 828 underground nuclear tests at the Nevada Test Site from
			 1951 to 1992.
			(4)Out of the 1,054 nuclear tests conducted in
			 the United States, 928, or 88 percent, were conducted at the Nevada Test
			 Site.
			(5)The Nevada Test Site has served, and
			 continues to serve, as the premier research, testing, and development site for
			 the nuclear defense capabilities of the United States.
			(6)The Nevada Test Site and its workers are an
			 essential and irreplaceable part of the Nation’s defense capabilities.
			(7)Individuals working on Cold War-era nuclear
			 weapons programs were employed in facilities owned by the Federal Government
			 and the private sector producing and testing nuclear weapons and engaging in
			 related atomic energy defense activities for the national defense beginning in
			 the 1940s.
			(8)These Cold War atomic energy veterans
			 helped to build and test the nuclear arsenal that served as a deterrent during
			 the Cold War, sacrificing their personal health and well-being in service to
			 the United States.
			(9)During the Cold War, many of these workers
			 were exposed to radiation, beryllium, and silica, and were placed in harm's way
			 by the Department of Energy and contractors, subcontractors, and vendors of the
			 Department without the workers' knowledge or consent, without adequate
			 radiation monitoring, and without necessary protections from internal or
			 external occupational radiation exposure.
			(10)The Energy Employees Occupational Illness
			 Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) (in this section
			 referred to as EEOICPA) was enacted to ensure fairness and
			 equity for the men and women who, during the past 60 years, performed duties
			 uniquely related to the nuclear weapons production and testing programs of the
			 Department of Energy, its predecessor agencies, and its contractors by
			 establishing a program that would provide timely, uniform, and adequate
			 compensation for beryllium- and radiation-related health conditions.
			(11)Research by the Department of Energy, the
			 National Institute for Occupational Safety and Health (NIOSH), NIOSH
			 contractors, the President's Advisory Board on Radiation and Worker Health, and
			 congressional committees indicates that at certain nuclear weapons
			 facilities—
				(A)workers were not adequately monitored for
			 internal or external exposure to ionizing radiation; and
				(B)records were not maintained, are not
			 reliable, are incomplete, or fail to indicate the radioactive isotopes to which
			 workers were exposed.
				(12)Due to the inequities posed by the factors
			 described above and the resulting harm to the workers, Congress designated
			 classes of atomic weapons employees at the Paducah, Kentucky, Portsmouth, Ohio,
			 Oak Ridge K–25, Tennessee, and the Amchitka Island, Alaska, sites as members of
			 the Special Exposure Cohort under EEOICPA.
			(13)It has become evident that it is not
			 feasible to estimate with sufficient accuracy in a timely manner the radiation
			 dose received by employees at the Department of Energy facility at the Nevada
			 Test Site for many reasons, including the following:
				(A)The NIOSH Technical Basis Document, the
			 threshold document for radiation dose reconstruction under EEOICPA, has
			 incomplete radionuclide lists.
				(B)NIOSH has not demonstrated that it can
			 estimate dose from exposure to large, nonrespirable hot particles.
				(C)There are significant gaps in environmental
			 measurement and exposure data.
				(D)Resuspension doses have been seriously
			 underestimated.
				(E)NIOSH has not been able to estimate
			 accurately exposures to bomb assembly workers and radon levels.
				(F)NIOSH has not demonstrated that it can
			 accurately sample tritiated water vapor.
				(G)External dose records lack
			 integrity.
				(H)There are no beta dose data from before
			 1966.
				(I)There are no neutron dose data from before
			 1966 and only partial data after such date.
				(J)There are no internal dose data from before
			 late 1955 or 1956, and limited data until well into the 1960s.
				(K)NIOSH has ignored exposure from more than a
			 dozen underground tests that vented, including Blanca, Des Moines, Baneberry,
			 Camphor, Diagonal Line, Riola, Agrini, Midas Myth, Misty Rain, and Mighty
			 Oak.
				(L)Instead of monitoring individuals, groups
			 were monitored, resulting in unreliable personnel monitoring.
				(14)Some Nevada Test Site workers, despite
			 having worked with significant amounts of radioactive materials and having
			 known exposures leading to serious health effects, have been denied
			 compensation under EEOICPA as a result of flawed calculations based on records
			 that are incomplete or in error, or based on faulty assumptions and incorrect
			 models.
			(15)Although basal cell carcinoma and chronic
			 lymphocytic leukemia are both radiogenic cancers that employees at the Nevada
			 Test Site may have contracted in the scope of their work, EEOICPA currently
			 will not include individuals with basal cell carcinoma as members of the
			 Special Exposure Cohort, nor does it provide for compensation for employees
			 with chronic lymphocytic leukemia.
			3.Inclusion of certain nuclear weapons
			 program workers in special exposure cohort under energy employees occupational
			 illness compensation program
			(a)In generalSection 3621 of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000 (42 U.S.C.
			 7384l) is amended—
				(1)in paragraph (9), by adding at the end the
			 following new subparagraph:
					
						(C)An individual described in paragraph
				(14)(D).
						;
				and
				(2)in paragraph (14), by adding at the end the
			 following new subparagraph:
					
						(D)The employee was so employed at the Nevada
				Test Site or other similar sites located in Nevada during the period beginning
				on January 1, 1950, and ending on December 31, 1993, and contracted an
				occupational illness, basal cell carcinoma, or chronic lymphocytic leukemia,
				and, during such employment—
							(i)was present during an atmospheric or
				underground nuclear test or performed drillbacks, tunnel re-entry, or clean-up
				work following such a test (without regard to the duration of
				employment);
							(ii)was present at an event involving the
				venting of an underground test or during a planned or unplanned radiation
				release (without regard to the duration of employment);
							(iii)was present during testing or post-test
				activities related to nuclear rocket or ramjet engine testing at the Nevada
				Test Site (without regard to the duration of employment);
							(iv)was assigned to work at Area 51 or other
				classified program areas of the Nevada Test Site (without regard to the
				duration of employment); or
							(v)was employed at the Nevada Test Site, and
				was employed in a job activity that—
								(I)was monitored for exposure to ionizing
				radiation; or
								(II)was comparable to a job that is, was, or
				should have been monitored for exposure to ionizing radiation at the Nevada
				Test
				Site.
								.
				(b)Deadline for claims
			 adjudicationClaims for
			 compensation under section 3621(14)(D) of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000, as added by subsection (a), shall be
			 adjudicated and a final decision issued—
				(1)in the case of claims pending as of the
			 date of the enactment of this Act, not later than 30 days after such date;
			 and
				(2)in the case of claims filed after the date
			 of the enactment of this Act, not later than 30 days after the date of such
			 filing.
				
